DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 recites the limitation "the same" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
For purposes of a prompt examination the examiner reads claim 2 as with "[[a same".
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miles et al., US2018/0182944 (corresponding to US11,342,489).
In re Claim 1, Miles discloses a method of manufacturing a display apparatus, comprising steps of: providing a plurality of light emitting diode chips 103 on a first manufacturing substrate 101; placing a transferring plate 104 above the light emitting diode chips 103; bonding a plurality of adhesive transferring portions 102 disposed on the transferring plate 104 to a portion of the light emitting diode chips 103 disposed on the first manufacturing substrate 101; separating the portion of the light emitting diode chips from the first manufacturing substrate 101; coupling the portion of the light emitting diode chips 103 disposed on the transferring plate 104 to a plurality of first and second substrate electrodes 107 disposed on a substrate 106; and separating the transferring plate 104 from the portion of the light emitting diode chips 103 coupled to the substrate 107, wherein the adhesive transferring portions 102 are regularly arranged in rows and columns on the transferring plate 104 (Figs. 1-9 and A; [0029-0039]).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Fig. A. Miles’ Fig. 8 annotated to show the details cited

In re Claim 2, Miles discloses the method of manufacturing the display apparatus of claim 1, further comprising mounting the portion of the light emitting diode chips 103 on sub-pixels SP (Fig. A), wherein an interval P of the first and second substrate electrodes 107 is [[a same as an interval of the sub-pixels SP.
In re Claim 3, Miles discloses the method of manufacturing the display apparatus of claim 1, wherein the first substrate electrodes and the second substrate electrodes 107 of the substrate 106 are arranged at predetermined intervals corresponding to the intervals of the portion of the light emitting diode chips 103 bonded to the adhesive transferring portions 104.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 -12 are rejected under 35 U.S.C. 103 as being unpatentable over Miles, in view of Fisher et al., US 2010/0171215.
In re Claim 4, In re Claim 4, Miles does not explicitly disclose a method of manufacturing the display apparatus of claim 1, wherein the step of providing the light emitting diode chips 103 comprises: forming the light emitting diode chips 103 on a second manufacturing substrate; coupling the light emitting diode chips 103 onto the first manufacturing substrate; and separating the second manufacturing substrate from the light emitting diode chips 103.
Fisher teaches a method of manufacturing the display apparatus, wherein the step of providing the light emitting diode chips 2 comprises: forming the light emitting diode chips 2 on a second manufacturing substrate 20 (Fig. 1A); coupling the light emitting diode chips 2 onto the first manufacturing substrate 30 (Fig. 1C); and separating the second manufacturing substrate 20 from the light emitting diode chips 2 (Fig. 1D) (Figs. 1-5; [0068-0140]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Miles and Fisher, and to use the specified steps so the growth substrate bodies may be selected independently of their optical properties as taught by Fisher ([0009]).
In re Claim 5, Miles taken with Fisher discloses the method of manufacturing the display apparatus of claim 4, further comprising irradiating the second manufacturing substrate 4 with a laser (Fisher: [0092]) to separate the light emitting diode chips 2 from the second manufacturing substrate 20 while the light emitting diode chips 2 are coupled to the first manufacturing substrate 30 (Fisher’s Fig. 1D).
In re Claim 6, Miles taken with Fisher discloses the method of manufacturing the display apparatus of claim 4, wherein the step of providing the light emitting diode chips 2 comprises: forming a first conductivity type semiconductor layer 22 (Fisher: Figs. 4 and 5), an active layer 21, and a second conductivity type semiconductor layer 23 on the second manufacturing substrate 20; exposing a portion of the first conductivity type semiconductor layer 22; forming first 25 and second 26 electrodes on the first 21 and second 22 conductivity type semiconductor layers, respectively; forming an encapsulant 6 to cover the first 25 and second 26 electrodes; and forming first 35 and second 36 bumps electrically connected to the first 25 and second 25 electrodes on the encapsulant 6, respectively.
In re Claim 7, Miles taken with Fisher discloses the method of manufacturing the display apparatus of claim 6, wherein each of the light emitting diode chips 2 has an n-type bump 35 and a p-type bump 36, and the n-type bump and the p-type bump are electrically coupled to corresponding first 25 and second 26 substrate electrodes (Fisher: Figs. 4 and 5), respectively.
In re Claim 8, Miles taken with Fisher discloses the method of manufacturing the display apparatus of claim 6, wherein the first conductivity type semiconductor layer 22, the active layer 21, and the second conductivity type semiconductor layer 23 are grown on the second manufacturing substrate 20 (Fisher: Figs. 1 - 5).
In re Claim 9, Miles taken with Fisher discloses the method of manufacturing the display apparatus of claim 6, wherein the encapsulant 6 comprises a transparent material (Fisher: Figs. 4-5, [0104]).
In re Claim 10, Miles taken with Fisher discloses the method of manufacturing the display apparatus of claim 6, wherein the encapsulant 6 comprises at least one of an opaque material and a translucent material (Fisher: Figs. 4-5, [0104]).
In re Claim 11, Miles taken with Fisher discloses the method of manufacturing the display apparatus of claim 6, wherein the first bump 35 and the second bump 36 are spaced apart from each other on an upper surface of the encapsulant 6 (Fisher: Figs. 4-5).
In re Claim 12, Miles taken with Fisher discloses the method of manufacturing the display apparatus of claim 11, wherein the first bump 35 and the second bump 36 are electrically connected to the first 25  and second  26 electrodes through vias in the encapsulant 6, respectively (Fisher: Figs. 4-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893